El Juez Asociado Se. Wole
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra sentencia de la Corte de Distrito de San Juan. Los hechos están expresados ampliamente en la resolución de la corte inferior, que es como sigue:
‘ ‘ Este pleito fue llamado para vista en corte por su orden de calen-dario, comparecieron los abogados de las partes, proponiendo prueba documental que fué admitida y argumentado oralmente el caso.
“ En la opinión de esta corte que sirvió de fundamento para su deci-sión sobre la excepción opuesta á la demanda por no aducir hechos bas-tantes para determinar una causa de acción, se expuso que la excepción no procedía, porque en la demanda no había alegación alguna respecto á que la demandada tuviera concedido un término tan largo como hasta 1894 para otorgar el testamento por comisario que le confirió su espo-so en 1866. Pero ahora llegamos al juicio; hay defensas de la deman-dada y está la prueba para el examen en la corte.
“De las alegaciones y pruebas resulta que en 1866 Don Manuel Ná-ter Marrero y su esposa la demandada Doña Inés Navedo y Dávila otorgaron ante notario público poder por el que se facultaban recípro-camente para que el que de ellos sobreviviese, formalizase dentro ó fue-ra del término legal testamento por el otro, haciendo los legados que le pareciese; que el sobreviviente se nombrase albacea con facultades para ejercer el cargo de contador partidor y elegir persona de su confianza que lo represente. Instituyeron por sus únicos y universales herede-ros á sus respectivas madres, instituyéndose en defecto de ellas y en segundo lugar como herederos universales.
“En virtud de tal poder y habiendo muerto Don Manuel Náter Marrero en 16 de abril de 1894, en mayo del mismo año, otorgó por él su testamento en que se instituyó por heredera y se nombró albacea contadora partidora é hizo varios legados, pidiéndose hoy la nulidad de *266todo y que se abra la sucesión entre los hermanos y sobrinos de Don Manuel Náter, toda vez que le había premuerto la madre, y carecía d e descendientes y ascendientes.
“Las leyes de Toro, vigentes cuando el poder se otorgó, habían fi-jado los términos de 4, 6, y 12 meses para que el comisario otorgase el testamento de su mandante, y entiende la corte que ese término ha de empezar á contarse desde que el poder se confirió; pero como esos tér-minos fueron establecidos única y exclusivamente en beneficio de los mandantes, según sentencia de 19 de setiembre de 1863 del Tribunal Supremo, es claro que éstos pueden denunciarlos y conceder á los comi-sarios todo el tiempo que les parezca conveniente. Y del poder para testar de Don Manuel Náter resulta, que no sólo quiso que fuese otor-gado después de su muerte, por lo que implícitamente renunciaba á los términos de ley, sino que expresamente confirió á su esposa todo el tiempo que ella creyese conveniente, ya que le decía que otorgara el testamento dentro ó fuera del término legal. Así,, pues, el haber otor-gado el dicho testamento después del año de otorgado el poder, no le hace nulo ni ineficaz, porque para ello estaba facultada Doña Inés Na-vedo.
“Por otra parte y aún en el supuesto inexacto de que fuera nulo,, siempre habría que tener como testamento la voluntad expresada por Don Manuel Náter sobre institución de heredera única á favor de su esposa en defecto de ascendiente.
“Y no importa que la muerte del Señor Náter ocurriese y el testa-mento por poder se otorgase en 1894, cuando ya regía el Código Civil que suprimió esa manera de testar, porque la disposición segunda transitoria reconoció valor á los testamentos mancomunados, poderes para testar y á las memorias testamentarias otorgados ó escritos antes de regir el Código, con la sola condición de que la revocación de esos ac-tos ó de cualquiera de sus cláusulas no podrán verificarse, sino testan-do, con arreglo al Código. Por consiguiente, otorgado el poder de Don Manuel Náter antes de regir el Código y no modificado áquél tenían valor legal y, en consecuencia, podía Doña Inés Navedo autorizar el testamento que era consecuencia del reconocimiento de validez al poder.'
“Por las razones expuestas, la corte decide que los hechos y el derecho están en favor de la parte demandada, quien tiene dere-cho á una sentencia que declare sin lugar todas las pretensiones de .los demandantes á quienes se imponen las costas, librándose para el co-bro de éstas, orden de ejecución al marshal y el secretario anotará en sus libros un fallo de acuerdo con esta decisión.
*267“Pronunciada en corte abierta el 30 de Noviembre de 1906.
“Pedro de Aldrey, Juez de la sección la.
“Registrada lioy día lo. de diciembre de 1906. — Certifico.—José E. Figueras, Secretario”.
La Ley 33 de Toro, á la cual se lia Lecho referencia es como signe:
“El comisario, para hacer testamento ó mandas, ó para declarar por virtud del poder que tiene lo que ha de facer de los bienes del tes-tador, no tenga más término de cuatro meses, si estaba al tiempo que se le dió el poder en la ciudad ó villa ó lugar donde se le dio el poder, y si al dicho tiempo estaba ausente, pero-dentro de-estos nuestros reinos, no tenga ni dure su poder más de seis meses, é si estu-viera fuera de los dichos reinos al tiempo tenga término de un .año é no más. É pasados los dichos términos no pueda más hacer 'que si el poder no le fuere dado. Pero lo que el testador le mandó señalada é determinadamente señalando la persona del heredero, ó señalando cierta cosa que había de hacer el tal comisario, mandamos que en tal caso el comisario sea obligado á lo facer; y si pasado dicho término no lo ficiere, que sea habido como si el tal comisario lo ficiese ó declarase. ’ ’
Como puede verse, la corte inferior fue de opinión de que el tiempo en que el comisario había de otorgar el testamento con arreglo á las Leyes de Toro, debía computarse desde la época en que el poder se confirió. No participamos de esa opinión. Parece evidente que no hay derecho alguno de parte del comisario para cumplir lo dispuesto en el poder .hasta que el otorgante del mismo haya muerto. A este objeto pare-cen hacer referencia las opiniones de varios comentaristas, de las Leyes de Toro; á saber, Don Pedro Nolasco de Llano,. Sr. González y Serrano, Don Benito Gutiérrez Fernández, y probablemente otros. Y el hecho de que la Corte Suprema, de España haya considerado varios casos de Poderes comm el presente, en los que el testamento se hizo después de la. muerte del otorgante sin que se haya discutido la validez de los testamentos así hechos, merece especial consideración. El mismo'texto de la Ley dé Toro al hablar de lo que debe ha-cerse con los bienes del testador, indica que el legislador pensó' *268en una época posterior á la del fallecimiento del otorgante; en otras palabras, de lo que baria el.comisario entonces con los bienes, siendo dicbo comisario la única persona autorizada para disponer de los mismos. El concepto de testador gene-ralmente se refiere á nna persona qne ba muerto. De igual modo las limitaciones de 4, 6 y 12 meses, respectivamente, cuando el comisario se encuentra en la ciudad, en el territorio ó fuera de él, muestran que el legislador tuvo presente un accidente imprevisto como la muerte, más bien que el especifi-cado por medio del otorgamiento del poder. Además, la Ley 38 de Toro prescribe
“Cuando el testador dejare dos ó más comisarios, si alguno ó algu-nos de ellos requeridos no quisieren ó no pudieren usar del dicho poder ó se muriesen, el poder quede por entero al otro, ó otros que quisieren ó pudieren usar del' dicho poder. ’ ’
La palabra “dejare” en el original implica que el testa-dor deja comisarios y puede dejarlos únicamente después de su muerte. De una lectura general de la ley se ve claramente que el tiempo debe empezar á correr desde la muerte del tes-tador. Siendo ésta la opinión de la corte, es innecesario el considerar si el testador pudo prorrogar el término dentro del cual babía de ejercer sus funciones el comisario.
Estamos de acuerdo con la corte inferior con respecto.á que en el caso de que el poder fuera ineficaz como tal poder, sin embargo, dicbo poder prevalecería como testamento, puesto que en el mismo se instituye á la esposa como heredera universal si no hubiera ascendientes. De igual modo convenimos con la corte inferior en que la disposición transitoria segunda del Código Civil deja en vigor el poder otorgado con arreglo á la legislación antigua.
Por las razones expresadas debe confirmarse la sentencia apelada.
n n ,7 Confirmada.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.